DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tiainen et al. (US 6403140B1), hereinafter Tiainen.

Regarding claim 1-3, Tiainen teaches  a  gummy confectionery composition comprising: (i) a gummy matrix and one or more components derived from glutamic acid and an alcohol containing solution, the one or more 
components contained within the gummy matrix;  or (ii) a gummy matrix and alcohol contained within the gummy matrix where the amount of alcohol in the final product varies from 1-35% (See Abstract Column 1, lines 5-15, Column 1, lines 65-67, also see Column 3, lines 20, 40-42 and 60-67).
Regarding the limitations of claim 13 where “the gummy confectionery composition prepared by a process comprising the steps of: (a) mixing a gelling agent and a sweetener to form a first mixture;  (b) heating the first mixture to a simmer;  (c) mixing an alcohol containing solution and a texturizing agent with the first mixture, thereby forming a second mixture;  (d) maintaining the temperature of the second mixture to a temperature between about 30.degree.  C. and about 90.degree.  C.;  and (e) refrigerating the second mixture at a temperature between -10.degree.  C. and 15.degree.  C.” It is noted that whereas claim 13 is a product claim, limitation of “water at a temperature in a range of 60ºC to 70ºC”, is a process limitation.  As such claim 13 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. Tiainen as applied above to claim 13 teaches a product as claimed.

Regarding claim 20, Tiainen teaches a gummy confectionery composition of claim 13. The limitation “wherein the first mixture is cooled to a temperature of between about 30.degree.  C. and about 90.degree.  C. prior to the addition of the alcohol containing solution into the first mixture” is a process limitation. As such claim 20 is also a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. Tiainen as applied above to claim 20 teaches a product as claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 4-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tiainen (as cited above).

Regarding claim 4-14, Tiainen teaches a gummy confectionery composition of claim 13, wherein the second mixture comprises 10 wt % to 60 wt % of the alcohol containing solution. (Column 3, lines 20, 40-42 and 60-67), where 1-35% alcohol, which overlaps the claimed range of 10-60%. Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). Regarding the “second mixture” see the recitation of claim 13 where second mixture containing alcohol is the second or final mixture and Tiainen is also teaching the final product alcohol amount.

Regarding claim 15, Tiainen teaches a gummy confectionery composition of claim 14, wherein the alcohol containing solution is an alcoholic beverage (column 3, line 20). 

Regarding claim 16, Tiainen teaches a gummy confectionery composition of claim 15, wherein alcoholic 
beverage is selected from the group consisting of wine, beer, spirit, liqueur, cider, and a combination thereof (See Column 5-6, Working Examples 1-3 where exemplary alcohol sources are vodka or liquor are taught). 

Regarding claim 18, Tiainen teaches a gummy confectionery composition of claim 13, wherein a weak acid is mixed with the first mixture and forms a part of the second mixture (claim 12 and lines 20-23 of column 3 where acidity regulating agent is taught). Tiainen teaches that gellying agent like gelatin may be obtained by acid hydrolysis but does not specify that acidity regulating agent is an acid. Tiainen also teaches that source of sweetener and liquids can be juice, fruit and fruit products including citrus fruits (Column 3, lines 35-50), which inherently contain food grade acidulants. However, alcohol containing acids to make gelled products were also well known in the art at the time of the effective filing date of the invention as taught by background teaching by Tiainen (See background in Column 1 where pectin is exemplary gelling agent and organic acid such as citric or tartaric acid as exemplary sources of acids in gelled confections are taught. Thus, choosing an alcohol containing gelled food wherein the gelling composition comprises an acid would have been obvious to one of ordinary skill in the art at the time of the invention based on the type of gelling agent or processing of a gelling agent. The ordinary artisan would have been motivated to modify Tiainen and include a mild acid in the gelling confectionery composition at least for the purpose of achieving desired level of tartness and organoleptic properties in the gelled product.

Regarding claim 19, Tiainen teaches a gummy confectionery composition of claim 16, wherein the spirit is 
selected from the group consisting of a gin, vodka, rum, whiskey, tequila, moonshine, brandy, and a combination thereof(See Column 5-6 Working Examples 1-3 where exemplary alcohol sources are vodka or liquor are taught).

Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiainen (as cited above), in view of Makhlyarchuk et al. (WO 0128359A1), hereinafter Makhlyarchuk.

 Regarding claim 17 Tiainen teaches a gummy confectionery composition of claim 16, wherein the alcoholic beverage is present (column 3, line 20) and gives Working Examples 1-3 in columns 5-6 where exemplary alcohol sources are vodka or liquor are taught. Tiainen does not specifically mention wine as the source of alcohol as recited in claim 17, however, wine based gelled products were well known in the art at the time of the effective filing date of the invention as taught by English abstract to Makhlyarchuk (See abstract where wine and brandy are exemplary sources of gelled confections. Thus, choosing an alcoholic beverage to make a gelled food containing the same would have been obvious to one of ordinary skill in the art at the time of the invention. The ordinary artisan would have been motivated to modify Tiainen and choose the source of alcohol as wine or spirits or liquor at least for the purpose of utilizing a preferred alcoholic beverage based on taste.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791